11TH COURT OF APPEALS
                                  EASTLAND, TEXAS
                                     JUDGMENT

Pyote Well Service, LLC,                      * From the 142nd District Court
                                                of Midland County,
                                               Trial Court No. CV52277.


Vs. No. 11-17-00147-CV                        * October 11, 2018

Hudson Specialty Insurance Company,           * Memorandum Opinion by Simmons, F.J.
                                                (Panel consists of: Bailey, C.J.;
                                                Simmons, F.J., sitting by assignment;
                                                and Wright, S.C.J., sitting
                                                by assignment)
                                                (Willson, J., not participating)



      This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion, the
judgment of the trial court is in all things affirmed. The costs incurred by reason of
this appeal are taxed against Pyote Well Service, LLC.